Citation Nr: 1711731	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Cousel



INTRODUCTION

The Veteran is the appellant in the instant appeal. He had active service from March 1977 to November 1987 and from April 2009 to April 2010. He served in Iraq. The Veteran had additional duty with the Tennessee National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for low back strain. In August 2015, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files. This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.


FINDING OF FACT

Recurrent lumbar degenerative disc disease and arthritis was manifested during and following active service. 

CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative disc disease and arthritis are met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112  (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. In this decision, the Board grants service connection for recurrent lumbar degenerative disc disease and arthritis. As such action represents a full allowance of the benefit sought on appeal, no further discussion of VA's duties to notify and to assist is necessary.

II. Service Connection for A Lumbar Spine Disorder 

The Veteran asserts that service connection for a recurrent lumbar spine disorder is warranted as lumbar degenerative disc disease and arthritis was manifested during active service while he served in Iraq and persists to the present time.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§  1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004). 



A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1131, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." 38 C.F.R. § 3.304 (b)(1). Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under sections 1111 and 1131, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004).

The reports of the Veteran's March 1977 and February 2009 service entrance examinations do not state that the Veteran was found to have lumbar degenerative disc disease, arthritis or any other recurrent spine disorder.  Therefore, the presumption of soundness with regards to a recurrent lumbar spine disorder attaches, 38 USCA 1111; 38 CFR 3.304(b).  It is now necessary to determine if the presumption of soundness maybe rebutted.

The service treatment records associated with the Veteran's first period of active service do not refer to a recurrent lumbar spine disorder.  The report of an August 1987 physical examination for service separation states that the Veteran's spine was found to be normal.

A September 2003 VA lumbar spine computer tomography (CT) study notes that that the Veteran had mild degenerative disc disease and arthritis.  As the study reveals findings consistent with lumbar spine degenerative disc disease and osteoarthritis, it constitutes clear and unmistakable evidence that lumbar spine degenerative disc disease and osteoarthritis existed prior to the Veteran's entrance into his second period of active service.  Therefore it is necessary to determine if the disorder increased in severity during active service. The Veteran's service treatment records reflect that he was seen for back strain following a December 2009 trauma sustained during a physical training exercise in Iraq.  He was evaluated for low back strain and given restricted physical training after that time. Therefore by clear and unmistakable evidence the injury was manifested in service. 

The Veteran asserts that service connection for recurrent lumbar degenerative disc disease and arthritis is warranted as the disorder was manifested by trauma during active service in Iraq. The Veteran was diagnosed with and treated for degenerative disc disease and arthritis, with ongoing back pain both during active service and following service separation. 

The Board finds the evidence supports the Veteran's recurrent lumbar degenerative disc disease and arthritis originated during active service. The August 2010 VA examination shows that the Veteran has degenerative disc disease and osteoarthritis.  The Board concludes that service connection for degenerative disc disease and arthritis is now warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 








ORDER

Service connection for lumbar spine degenerative disc disease and arthritis is granted. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


